      Case 4:19-cv-00090-Y Document 7 Filed 03/07/19      Page 1 of 1 PageID 82


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION


KENNETH LAMOTHE JR.                         §
                                            §
                                            §
VS.                                         §    ACTION NO. 4:19-CV-00090-Y
                                            §
U.S. BANK NATIONAL                          §
ASSOCIATION, ET AL.                         §


                     ORDER ON MOTION FOR EXTENSION OF TIME
       Before the Court is plaintiff Kenneth Lamothe Jr.’s motion

for an extension of time to file an amended complaint (doc. 6).

After review, the Court GRANTS the motion.                Plaintiff shall have

until April 3, 2019, to file an amended complaint.

       SIGNED March 7, 2019.


                                                 __________________________
                                                 TERRY R. MEANS
                                                 UNITED STATES DISTRIC JUDGE




ORDER ON MOT. FOR EXTENSION OF TIME—-PAGE SOLO
TRM/jtl
